IN THE SUPREME COURT OF NORTH CAROLINA

                                      No. 63A17

                                Filed 17 August 2018

 STATE OF NORTH CAROLINA

              v.
 ANTWARN LEE ROGERS



      Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel of

the Court of Appeals, ___ N.C. App. ___, 796 S.E.2d 91 (2017), finding no error in part

and reversing and remanding in part judgments entered on 13 August 2015 by Judge

W. Allen Cobb Jr. in Superior Court, New Hanover County. Heard in the Supreme

Court on 12 March 2018.


      Joshua H. Stein, Attorney General, by Kathleen N. Bolton, Assistant Attorney
      General, for the State-appellant.

      Glenn Gerding, Appellate Defender, by Wyatt Orsbon, Assistant Appellate
      Defender, for defendant-appellee.


      MARTIN, Chief Justice.


      During a drug investigation, law enforcement officers pulled defendant over

and discovered two bags of crack cocaine hidden behind the gas-cap door of the car

that he was driving. After the trial court denied defendant’s motion to dismiss,

defendant was convicted of, among other things, keeping or maintaining a vehicle

which is used for the keeping or selling of controlled substances. We hold that it can

reasonably be inferred from the evidence at trial, when viewed in the light most
                                  STATE V. ROGERS

                                  Opinion of the Court



favorable to the State, that defendant had kept the car that he was driving, and that

he was using that car to store crack cocaine when he was arrested. We therefore

conclude that the trial court correctly denied defendant’s motion to dismiss as to the

charge of keeping or maintaining a vehicle which is used for the keeping or selling of

controlled substances.

      Detective Evan Luther of the New Hanover County Sheriff’s Office Vice and

Narcotics Unit became familiar with defendant over the course of a months-long drug

investigation. On 8 August 2013, while that investigation was ongoing, Detective

Luther obtained information implicating defendant in drug activity that, according

to Detective Luther’s trial testimony, “needed to be acted upon that day.” Detective

Luther also learned that defendant would be driving a particular white Cadillac and

staying in Room 129 of a specific Econo Lodge hotel. After obtaining this information,

Detective Luther began the process of getting a search warrant for the hotel room

and the Cadillac. While he was doing so, he told assisting officers that defendant was

“wanted on outstanding warrants” and that, as a result, officers could initiate contact

with defendant at any time.

      As part of Detective Luther’s investigation, Lieutenant Leslie Wyatt of the

New Hanover County Sheriff’s Office went to set up surveillance at the hotel where

defendant was expected to be. When Lieutenant Wyatt got there, he spotted a

Cadillac matching the description that Detective Luther had given him. Lieutenant

Wyatt briefly went to a nearby gas station, and when he got back, the Cadillac was

                                          -2-
                                  STATE V. ROGERS

                                  Opinion of the Court



gone. About ten minutes after Lieutenant Wyatt had set up stationary surveillance

on the hotel, the Cadillac returned and parked in front of Room 129. Defendant, who

was the only person in the car, got out and went into that room. He stayed there for

about forty-five minutes but then left the room and drove away in the Cadillac. At

least one officer stayed behind to conduct surveillance on the hotel room.

      Other officers followed defendant as he drove to an apartment complex, turned

around, left the complex, and continued driving. This behavior was “[i]ndicative of

someone seeing if they’re being followed,” according to Lieutenant Wyatt’s trial

testimony, so the officers pulled defendant over. Defendant was alone in the car, and

the officers arrested him based on his outstanding warrants. While defendant was

in custody, his cell phone continuously received calls and text messages. A contact

named “Surf City Lick” called a number of times and sent several text messages, and

a contact named “Mexican Friend Lick” also called a number of times. The word

“lick,” Detective Luther testified, is a slang term for someone who purchases drugs.

Detective Luther also testified that the contents of some of the text messages, which

the arresting officers could see on the screen of the phone, could be consistent with a

customer’s asking if a drug delivery was forthcoming.

      The officers who arrested defendant took defendant and the Cadillac back to

the hotel. Detective Luther arrived at the hotel shortly thereafter with a signed

warrant to search the Cadillac and Room 129 of the hotel. Collectively, the officers

at the hotel had conducted surveillance for about an hour and a half before they

                                          -3-
                                   STATE V. ROGERS

                                   Opinion of the Court



executed the search warrant. When officers searched the Cadillac, they found two

purple plastic bags hidden in the small space behind the door covering the gas cap.

Both bags contained crack cocaine. As in many cars, the gas-cap compartment of the

Cadillac was accessible only by operating a switch inside the car. When the officers

searched inside the car, they found a marijuana cigarette, $243 in cash hidden inside

a boot, and a service receipt dated 29 May 2013 with defendant’s name printed on it.

      Meanwhile, the officers who searched the hotel room found two purple plastic

bags containing a much larger amount of crack cocaine hidden behind the toilet paper

holder in the bathroom. The purple bags in the hotel room were the same type of

bags as those found in the gas-cap compartment of the Cadillac. Officers also found

a number of small Ziploc bags in the hotel room—bags that, according to Detective

Luther, drug dealers commonly use to package drugs into smaller amounts for sale.

Finally, officers found a digital scale disguised to look like an MP3 player in the hotel

room. Investigating officers determined that the car was registered to someone other

than defendant, that the hotel room was checked out under someone else’s name, and

that defendant did not leave personal luggage inside the hotel room. These practices,

Detective Luther testified, are consistent with drug sale activity.

      Defendant was indicted for possession with intent to manufacture, sell, and/or

deliver cocaine; manufacture of cocaine; possession of cocaine; keeping or maintaining

a vehicle which is used for the keeping or selling of a controlled substance; possession

of drug paraphernalia; possession of up to one-half ounce of marijuana; and having

                                           -4-
                                   STATE V. ROGERS

                                   Opinion of the Court



attained the status of a habitual felon.         The State declined to proceed on the

manufacture-of-cocaine charge. At the close of the State’s evidence, defendant moved

to dismiss all of the remaining charges against him. The trial court granted the

motion as to the possession-of-cocaine charge, but denied the motion as to all other

remaining charges. The jury found defendant guilty of all of these charges.

      Defendant appealed to the Court of Appeals, arguing, among other things, that

the trial court erred in denying his motion to dismiss the charge of keeping or

maintaining a vehicle which is used for the keeping or selling of a controlled

substance. In an opinion that split on this issue, the Court of Appeals reversed that

conviction. The majority held that there was insufficient evidence that defendant

kept or maintained the Cadillac, and also held that “there was insufficient evidence

that defendant used [the Cadillac] on any prior occasion for the purpose of keeping or

selling a controlled substance.” State v. Rogers, ___ N.C. App. ___, ___, ___, 796 S.E.2d
91, 96, 97 (2017) (emphasis omitted).        The judge who dissented on this issue

determined that the evidence, taken together, was sufficient to show that defendant

kept or maintained the Cadillac over a period of time for the purpose of keeping

cocaine. Id. at ___, 796 S.E.2d at 101-02 (Stroud, J., concurring in part and dissenting

in part). The State gave notice of appeal based on the partially dissenting opinion.

      Defendant was convicted of keeping or maintaining a car which is used for the

keeping or selling of a controlled substance in violation of N.C.G.S. § 90-108(a)(7).

That provision says, in pertinent part, that “[i]t shall be unlawful for any person . . .

                                           -5-
                                   STATE V. ROGERS

                                   Opinion of the Court



[t]o knowingly keep or maintain any . . . vehicle . . . which is used for the keeping or

selling of [controlled substances] in violation of this Article.” N.C.G.S. § 90-108(a)(7)

(2017). To prove a defendant guilty under this portion of subsection 90-108(a)(7), the

State must prove that the defendant “(1) knowingly (2) ke[pt] or maintain[ed] (3) a

vehicle (4) which [wa]s used for the keeping or selling (5) of controlled substances.”

State v. Mitchell, 336 N.C. 22, 31, 442 S.E.2d 24, 29 (1994). For a criminal prosecution

to survive a motion to dismiss, the State must present “substantial evidence of all the

material elements of the offense charged and [substantial evidence] that the

defendant was the perpetrator of the offense.” State v. Campbell, 368 N.C. 83, 87,

772 S.E.2d 440, 444 (2015) (quoting State v. Myrick, 306 N.C. 110, 113-14, 291 S.E.2d
577, 579 (1982)). “Substantial evidence is relevant evidence that a reasonable mind

might accept as adequate to support a conclusion.” State v. Miller, 363 N.C. 96, 99,

678 S.E.2d 592, 594 (2009) (quoting State v. Turnage, 362 N.C. 491, 493, 666 S.E.2d
753, 755 (2008)). “[W]e must view the evidence in the light most favorable to the

State, giving the State the benefit of all reasonable inferences.” State v. Barnes, 334
N.C. 67, 75, 430 S.E.2d 914, 918 (1993) (citing State v. Benson, 331 N.C. 537, 544, 417
S.E.2d 756, 761 (1992)). “Once the court decides that a reasonable inference of

defendant’s guilt may be drawn from the circumstances, then ‘it is for the jury to

decide whether the facts, taken singly or in combination, satisfy [it] beyond a

reasonable doubt that the defendant is actually guilty.’ ” Id. at 75-76, 430 S.E.2d at




                                           -6-
                                      STATE V. ROGERS

                                      Opinion of the Court



919 (alteration in original) (emphasis omitted) (quoting State v. Thomas, 296 N.C.
236, 244, 250 S.E.2d 204, 209 (1978)).

       In this case, officers conducted surveillance for approximately an hour and a

half on the day that defendant was arrested. During that time, they did not see any

person other than defendant driving or occupying the Cadillac. A subsequent search

of the Cadillac revealed two bags of crack cocaine stored in the gas-cap compartment.

Thus, the only issues before us are whether there was substantial evidence to show

that defendant “ke[pt] or maintain[ed]” the Cadillac and, if so, whether there was

substantial evidence that the Cadillac was “used for the keeping . . . of” controlled

substances.1

       “In the construction of any statute, . . . words must be given their common and

ordinary meaning, nothing else appearing.” In re Clayton-Marcus Co., 286 N.C. 215,

219, 210 S.E.2d 199, 202-03 (1974). To quote the beginning of subsection 90-108(a)(7)

at greater length than we did above, that subsection makes it “unlawful for any



       1 A defendant may be convicted of violating subsection 90-108(a)(7) if he keeps or
maintains a vehicle which is used for “the keeping or selling of” drugs. (Emphasis added.)
The Court of Appeals majority failed to analyze whether substantial evidence supported the
theory that the Cadillac that defendant was driving was used for the selling of drugs—even
though the State made that argument on appeal. Because the Court of Appeals majority did
not conduct this analysis, see Rogers, ___ N.C. App. at ___, 796 S.E.2d at 94-98, the opinion
that dissented on this issue did not do so either, see id. at ___, 796 S.E.2d at 100-02 (Stroud,
J., concurring in part and dissenting in part). The State, moreover, did not petition this Court
to consider any issues beyond the scope of that partially dissenting opinion. We therefore
limit our analysis to whether there was substantial evidence that defendant used the Cadillac
to keep drugs. See N.C. R. App. P. 16(b).

                                              -7-
                                   STATE V. ROGERS

                                   Opinion of the Court



person” to “keep or maintain any store, shop, warehouse, dwelling house, building,

vehicle, boat, aircraft, or any place whatever” for certain purposes or uses. The

meaning of the term “keep,” as it is used in referring to a person who “keep[s]” a

vehicle, building, or other place, is clear from the context in which it appears. When

you “keep” a “shop,” for instance—that is, when you are a shopkeeper—you have

possession of the shop for a designated purpose or use (usually to sell goods). You

generally will have possessed that shop for at least a short period of time, but in some

instances, you may be said to be “keep[ing]” a shop even when you have just opened

it, if the circumstances indicate that you intend to retain the shop for continued use

in the future. Cf. The New Oxford American Dictionary 952 (3d ed. 2010) (defining

“keep” as “have or retain possession of” or “retain or reserve for use in the future”).

This possession must have occurred for at least a short period of time, or the

circumstances must indicate an intent to retain that property in the future (and in

many cases, both may be evident). Thus, the word “keep,” in the “keep or maintain”

language of subsection 90-108(a)(7), refers to possessing something for at least a short

period of time—or intending to retain possession of something in the future—for a

certain use.

      In this case, officers conducted surveillance for about an hour and a half before

searching the Cadillac and defendant’s hotel room. During their surveillance, the

officers saw defendant arrive at the hotel in the Cadillac, stay in his room awhile, and

then leave in the Cadillac. Defendant, moreover, was the only person that the officers

                                           -8-
                                      STATE V. ROGERS

                                      Opinion of the Court



saw using the car. And let’s not forget an additional, very important piece of evidence:

the service receipt found inside the Cadillac bearing defendant’s name—a receipt that

bore a date from about two and a half months before defendant’s arrest. Viewing this

evidence in the light most favorable to the State, and drawing all reasonable

inferences from it, we hold that a reasonable jury could conclude that defendant had

possessed the car for about two and a half months, at the very least.2 The State

therefore presented sufficient evidence that defendant “ke[pt]” the Cadillac.

       We thus turn to the other issue before us: whether the State presented

sufficient evidence that defendant used the Cadillac “for the keeping . . . of” illegal

drugs. N.C.G.S. § 90-108(a)(7). Ordinarily, “words used in one place in [a] statute

have the same meaning in every other place in the statute.” Campbell v. First Baptist

Church of Durham, 298 N.C. 476, 483, 259 S.E.2d 558, 563 (1979) (first citing

Helvering v. Stockholms Enskilda Bank, 293 U.S. 84, 55 S. Ct. 50 (1934); and then

citing Wells v. Hous. Auth., 213 N.C. 744, 197 S.E. 693 (1938)).                But there are

exceptions to that rule, and this is one. By making it a crime to “keep” a car “which

is used for the keeping” of controlled substances, subsection 90-108(a)(7) uses the




       2  Possessing a car for two and a half months is sufficient to show that an individual
“ke[pt]” a car under subsection 90-108(a)(7). But we do not mean to imply that possession
for that long is necessary to satisfy that element. “[K]eep[ing]” a car for a much shorter period
of time may suffice—we need not, and do not, take any position on that to decide this case.
And, of course, as we have already suggested, the State may also be able to prove that a
defendant has “ke[pt]” a car by proving that the defendant possessed a car, and that he
intended to continue possessing it in the future, when he was arrested.

                                              -9-
                                    STATE V. ROGERS

                                    Opinion of the Court



word “keep” and its variant “keeping” to mean different things. We have already

noted that in the first instance, the word “keep” refers to possessing something for at

least a short period of time, or to possessing something currently and intending to

retain possession of it in the future, for some designated purpose or use. In the second

instance, however, the word “keeping” is used to refer to keeping drugs in (in this

case) a car. When someone “keep[s]” an object in his car, that word does not refer to

possessing something for a designated use; it refers to storing that object in his car.

That is the “common and ordinary meaning” of the word “keeping” in this context.

See In re Clayton-Marcus, 286 N.C. at 219, 210 S.E.2d at 202. There is no reason to

interpret the use of the word “keeping” in subsection 90-108(a)(7) differently, and, in

fact, no other interpretation would make sense. So when subsection 90-108(a)(7)

speaks of “the keeping . . . of” drugs, it is referring to the storing of drugs.

       In this case, the State presented substantial evidence that defendant was using

the Cadillac to store crack cocaine. Officers found the cocaine hidden in, of all places,

the gas-cap compartment.        At no point did the officers see anyone other than

defendant use the Cadillac or access its gas-cap compartment, nor did the officers see

defendant himself access the gas-cap compartment at any point during their

observation period. So a jury could reasonably infer that the bags of cocaine had been

placed there before the Cadillac was under stationary surveillance—indeed, that

seems to be the only plausible inference. And defendant’s actions—arriving at the

hotel, staying there for about forty-five minutes while the drugs evidently stayed

                                           -10-
                                      STATE V. ROGERS

                                      Opinion of the Court



hidden in the gas-cap compartment, and leaving in the Cadillac again—seem to

indicate that defendant was not using the car only to transport drugs from one place

to another.3 Plus, a defendant who wants to store contraband will, all other things

equal, want to store it in a hidden place, which is exactly what putting the cocaine in

the gas-cap compartment would accomplish. Finally, putting the drugs in a place

that is somewhat hard to access—and that is not inside the passenger compartment

of the car at all—likewise suggests storage rather than mere transportation. So,

when viewing this evidence in the light most favorable to the State and drawing all

reasonable inferences from it, the evidence indicates that defendant was using the

Cadillac to store cocaine within it.

       In addition, the evidence suggesting that defendant was involved in selling

drugs also permits us to draw a reasonable inference that defendant was using the

Cadillac to store cocaine. Officers found $243 in cash hidden inside a boot kept in the

car, and the continuous stream of calls and messages to defendant’s phone when

defendant was in custody suggested that he was about to conduct a drug sale. The

cocaine found inside the gas-cap compartment of the Cadillac, moreover, was stored

in purple plastic bags of the same color, type, and size as the bags of cocaine that




       3 Of course, if a defendant used a car to transport illegal drugs to, for instance, a drug
sale, that fact might well be evidence that he was “us[ing]” the car “for the . . . selling of”
controlled substances. See N.C.G.S. § 90-108(a)(7) (emphasis added). But, as we have
already said, we are not addressing the “selling” element of subsection 90-108(a)(7) due to
the limited scope of this appeal.

                                              -11-
                                  STATE V. ROGERS

                                  Opinion of the Court



officers found in defendant’s hotel room. And when officers searched the hotel room,

they also found a number of smaller Ziploc bags and a digital scale that was disguised

to look like something else. These circumstances, when viewed in the light most

favorable to the State, indicate that defendant used the hotel room to split up large

amounts of crack cocaine into smaller portions that he would then store inside the

Cadillac until they were sold.

      This Court has discussed subsection 90-108(a)(7) on only one prior occasion, in

State v. Mitchell, 336 N.C. 22, 442 S.E.2d 24 (1994). In that case, the defendant

entered a convenience store with two bags of marijuana in his shirt pocket. Id. at 26,

442 S.E.2d at 26. The store clerk, an off-duty police officer, asked about the bags,

which the defendant admitted contained marijuana, and the defendant gave them to

her. Id. The store clerk then called the police, at which time the defendant left the

store. Id. The next day, the defendant was arrested for possession of marijuana. Id.

Police found a marijuana cigarette inside the defendant’s car, and when the police

searched the defendant’s house, they found additional evidence: a scale with some

cocaine residue, as well as small plastic bags, two marijuana cigarettes, and rolling

papers. Id.

      The main dispute in Mitchell was whether the State presented substantial

evidence that the defendant’s car “was used for keeping or selling marijuana.” Id. at

32,   442   S.E.2d   at   29.    Mitchell   held,    and   we   reaffirm   today,   that

subsection 90-108(a)(7) does not “create a separate crime simply because the

                                         -12-
                                    STATE V. ROGERS

                                    Opinion of the Court



controlled substance was temporarily in a vehicle.” Id. at 33, 442 S.E.2d at 30. In

other words, merely possessing or transporting drugs inside a car—because, for

instance, they are in an occupant’s pocket or they are being taken from one place to

another—is not enough to justify a conviction under the “keeping” element of

subsection 90-108(a)(7).4 See id. at 32-33 & n.1, 442 S.E.2d at 30 & n.1. Rather,

courts must determine whether the defendant was using a car for the keeping of

drugs—which, again, means the storing of drugs—and courts must focus their inquiry

“on the use, not the contents, of the vehicle.” See id. at 34, 442 S.E.2d at 30.

       In Mitchell, the State’s evidence from the night that the defendant went to the

convenience store was sufficient to raise an inference that the defendant temporarily

possessed marijuana in his car, but nothing more. Id. at 33, 442 S.E.2d at 30. And

although the State’s evidence also indicated that police found a single marijuana

cigarette in the defendant’s car the next day, see id., that alone does not indicate that

the car was being used to store the cigarette; people often leave cigarettes or other

small moveable things in their cars but then take them out soon thereafter. This

Court correctly reasoned that the sum of this evidence was insufficient to raise a

reasonable inference that the defendant was using the car to “keep[ ]” marijuana,




       4As we have already suggested in footnote 3, though, evidence that a defendant has
transported or possessed drugs inside a car may, in conjunction with additional evidence, be
enough to satisfy the “selling” element of subsection 90-108(a)(7). (Emphasis added.)

                                           -13-
                                   STATE V. ROGERS

                                   Opinion of the Court



which is what subsection 90-108(a)(7) prohibits.          See id.   Our analysis today is

therefore consistent with the holding of Mitchell.

      Even though Mitchell reached the correct result, however, part of its reasoning

was inconsistent with the text of subsection 90-108(a)(7).           Specifically, Mitchell

interpreted “the keeping . . . of [drugs]” to mean “not just possession, but possession

that occurs over a duration of time.” Id. at 32, 442 S.E.2d at 30. But the statutory

text does not require that drugs be kept for “a duration of time.” As we have seen,

the linchpin of the inquiry into whether a defendant was using a vehicle, building, or

other place “for the keeping . . . of” drugs is whether the defendant was using that

vehicle, building, or other place for the storing of drugs. So, for instance, when the

evidence indicates that a defendant has possessed a car for at least a short period of

time, but that he had just begun storing drugs inside his car at the time of his arrest,

that defendant has still violated subsection 90-108(a)(7)—even if, arguably, he has

not stored the drugs for any appreciable “duration of time.” The critical question is

whether a defendant’s car is used to store drugs, not how long the defendant’s car has

been used to store drugs for.           As a result, we reject any notion that

subsection 90-108(a)(7) requires that a car kept or maintained by a defendant be used

to store drugs for a certain minimum period of time—or that evidence of drugs must

be found in the vehicle, building, or other place on more than one occasion—for a

defendant to have violated subsection 90-108(a)(7). But again, merely having drugs

in a car (or other place) is not enough to justify a conviction under subsection

                                          -14-
                                   STATE V. ROGERS

                                   Opinion of the Court



90-108(a)(7). The evidence and all reasonable inferences drawn from the evidence

must indicate, based “on the totality of the circumstances,” id. at 34, 442 S.E.2d at

30, that the drugs are also being stored there. To the extent that Mitchell’s “duration

of time” requirement conflicts with the text of subsection 90-108(a)(7), therefore, this

aspect of Mitchell is disavowed.

      In sum, viewing the evidence in this case in the light most favorable to the

State and drawing all reasonable inferences from that evidence, a reasonable jury

could find that defendant kept the Cadillac in question and that defendant used that

Cadillac to store crack cocaine. The trial court correctly denied defendant’s motion to

dismiss the charge of keeping or maintaining a vehicle which is used for the keeping

or selling of controlled substances. We therefore reverse the decision of the Court of

Appeals as to the issue before us. The remaining issues that the Court of Appeals

addressed are not before us, and we leave its decision as to those issues undisturbed.

      REVERSED.




                                          -15-